03/22DETAILED ACTION
This action is responsive to the Applicant’s response filed 8/19/22.
As indicated in Applicant’s response, claims 1, 4, 6-8, 10-11, 13, 16, 18-19, 21, 24, 27-29 have been amended, and claims 3, 15 cancelled.  Claims 1-2, 4-14, 16-29 are pending in the office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 10-14, 17-18, 24-26, 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawruk et al, USPubN: 2018/0341702 (herein Sawruk).
As per claim 1, Sawruk discloses a method of evaluating semantic closeness (para 0076, 0078, 0093; semantic similarity analysis - Fig. 5B) of a source data file (music file - para 0106; sheet music - para 0124; Fig. 3; musicXML file - para 0151) relative to at least some of a plurality of candidate data files (music files - para 0107; files 605A, 605B - Fig. 6) and, in response to the evaluation, generating a list identifying at least one semantically close candidate data file (e.g. sort by similarity 1370, results 1380 - Fig. 13 ; identify similar 1440, sort resutls 1370 - Fig. 14), the method comprising:
processing the source file to extract properties therefrom (Fig. 3; Fig. 9-10; Fig. 11B; extract 645A - Fig. 6; extraction process - para 0109);
calculating a file vector (vector image data 1104 - para 0143-0144; para 0077; vector image file - para 0145) in property space (para 0077; vector space 580 - Fig. 6) from said extracted properties (,Fig. 5B, Fig. 11A; para 0071, 0103) wherein the file vector  (e.g. each represented by a vector; semantically meaningful contextual information is encoded in each vector - para 0076) both preserves and is representative of (vector representation of sheet music - para 0005) semantic properties of content of the source data file (extracted properties from above) of content of the source data file (music file - para 0106; sheet music - para 0124; para 0107);
comparing the file vector to a plurality of property vectors (compared for semantic similarity - para 0067-0069; vectors may be compared using a distance function - para 0078; compare this document to all other documents in the database - Table 7, para 0097), wherein each of said at least some of the plurality of candidate data files (see above; files 605A, 605B - Fig. 6) has an associated property vector (each represented by a vector; semantically meaningful contextual information is encoded in each vector - para 0076) of said plurality of property vectors (vectors 586 - Fig. 5B), 
wherein 
the file vector and each property vector (para 0076) is an output (see below) from a trained artificial neural network “ANN” (neural network - para 0082; para 0078; para 0091) that, following pairwise training of the ANN (pairs; pair is added to set X, and expected output of the pair is added to the set Y - para 0083-0087) using pairs of training files (compare this document to all other documents in the database - Table 7, para 0097; Fig. 14, 15), maps pairwise similarity/dissimilarity (activation function that models non- linear relationships between the inputs and outputs - para 0082-0088; para 0093) in property space (para 0077; vector space 580 - Fig. 6) towards corresponding pairwise semantic similarity/dissimilarity in semantic space (semantic similarity between two vectors - para 0093- 0097; para 0078; para 0103-0104) to preserve semantic evaluation by valuing, on a pairwise basis (see above), semantic perception reflected in quantified semantic dissimilarity distance measures (measuring their distance - para 0093; distance function (metric); vectors that are close, vectors that are far apart - para 0078; neural network, each element represented by a vector, distance between those elements - para 0076; semantic similarity - para 0098) over property assessment reflected by distance measures (see above) in property space.;
determining a measured separation (measuring their distance - para 0093; distance function (metric); vectors that are close, vectors that are far apart - para 0078; neural network, each element represented by a vector, distance between those elements - para 0076) in continuous multi-dimensional property space (5-dimensional embedding vector - para 0091, 0093) between the file vector (see para 0076-0077; vector image file - para 0145) between the file vector (see para 0076-0077; vector image file - para 0145) of the source file relative to respective property vectors (see above) of the at least some of the plurality of candidate data files (see above);
generating said list (e.g. sort by similarity 1370, results 1380 - Fig. 13; identify similar 1440, sort resutls 1370 - Fig. 14) based on said measured separation and semantic closeness (similarity 1370 - Fig. 13; identify similar 1440 - Fig. 14) of content of the source data file; and
providing said list (para 0034 – Note1: recommendation process where results are returned from sorted elements from a similarity analysis - Fig. 13-14 - reads on providing a list based on said measured separation and semantic closeness among the candidate audio file or sheet music representation) as a recommendation (recommendations 1490 - Fig. 14; Guided concert interface: user profile 1462, similar compositions 1440, sort 1370, results 1580 - Fig. 15).
As per claim 2, Sawruk discloses method of claim 1, wherein the source data file is compared(refer to claim 1) against all candidate data files in a database (compare this document to all other documents in the database - Table 7, para 0097; database 110, identify similar compositions 1440 - Fig. 15; database 110, identify similar compositions 1440 - Fig. 14) containing candidate data files (sheet music data, database - para 0155) against all candidate data files in a database containing candidate data files.
As per claim 4, Sawruk discloses method of claim 2, wherein the database (sheet music data ... stored in a database available for search - para 0155; audio fingerprint - para 0156, 0158; databases 110 store structuree sheet music datga 112, unstructured sheet music data – para 0043) includes property vectors (each element, note, chord ,measure, structure sheet music … replaced with that vector – para 0077; para 0078; Fig. 6- Note2: sheet music data in a database such as note, chord, measure being replaced by a corresponding vector reads on database including property vectors representing cross-referencing candidate files established as vector space for a similarity evaluation via neural network or SVM – para 0079, 0097) for candidate files cross-referenced to a descriptor or code identifying the content (corpus 550, each element in the vocabulary ... assigned a unique interger - para 0071; QR code - para 0156) of each candidate file.
As per claim 10, Sawruk discloses method of claim 1, further comprising:
computing a file vector as an embedding (para 0069, 0091) for the source data file;
detecting a number of close neighbor candidate files for which determined distance measures (e.g. k-nearest neighbors algorithm - para 0065) relative to the file vector (para 0076, 0078) do not exceed a predefined threshold (similarity metrics, largest interval difference ... prescribed threshold - para 0170; distance ... is minimized - para 0098);
assembling one or more textual descriptions (para 0097; semantic similarity 538A, 540A- Fig. 5B) for the candidate files reflective of (para 0076, 0078, 0091) respective property vectors therefor;
generating a representative composite textual description (see above )from descriptions associated with candidate files within the threshold distance (para 0093-0098); and
making the representative composite textual description available (semantic similarity 538A, 540A- Fig. 5B; Table para 0097; para 0164-0165).
As per claim 11, Sawruk discloses method of claim 1, further comprising:
computing a file vector as an embedding for the source data file;
detecting a number of close neighbourneighbor candidate files for which determined distance measures relative to the file vector do not exceed a predefined threshold;
assembling one or more textual descriptions for the candidate files reflective of respective property vectors therefor;
generating a representative composite textual description from descriptions associated with candidate files within the threshold distance; and
making the representative composite textual description available.
( all of which being addressed in claim 10)
As per claim 12, Sawruk discloses method of claim 1, wherein the data files contain content in the form of at least one of: music (para 0098), video (para 0199), images data (para 0199), speech, and text files (para 0044).
As per claim 13, Sawruk discloses a system of evaluating semantic closeness of a source data file relative to at least some of a plurality of candidate data files stored in a database, the system comprising processing intelligence arranged to:
process the source file to extract properties therefrom;
calculate a file vector in property space from said extracted properties, wherein the file vector both preserves and is representative of semantic properties of content of the source data file;
compare the file vector to a plurality of property vectors, wherein each property vector of the plurality of property vectors is associated with a particular candidate data file of the plurality of stored candidate data files, 
wherein: the file vector and each property vector is an output from a trained artificial neural network (ANN) that, following pairwise training of the ANN using pairs of training files, maps pairwise similarity/dissimilarity in property space towards corresponding pairwise semantic  similarity/dissimilarity in semantic space to preserve semantic evaluation by valuing, on a pairwise basis, semantic perception reflected in quantified semantic dissimilarity distance measures over property assessment reflected by distance measures in property space;
determine a measured separation in continuous multi-dimensional property space between the file vector of the source file relative to respective property vectors of at least some of the plurality of candidate data files;
generate a list based on said measured separation and semantic closeness of content of the source data file, wherein the list identifies, relative to the source data file, at least one semantically close candidate data file from the database; and
provide the list as a recommendation.
( all of which being addressed in claim 1)
As per claim 14, Sawruk discloses system according to claim 13, wherein the system intelligence is arranged to compare the source data file against all possible candidate data files in the database (refer to claim 2)
As per claim 17, refer to claim 4
As per claim 18, Sawruk discloses system according to claim 13, wherein the database includes property vectors for candidate files cross-referenced to a descriptor or code identifying the content of each candidate file. (refer to claim 4)
As per claim 24, Sawruk discloses system according to claim 13, wherein the system intelligence is arranged to:
compute a file vector as an embedding for the source data file;
detect a number of close neighbourneighbor candidate files for which determined distance measures relative to the file vector do not exceed a predefined threshold;
assemble one or more textual descriptions for the candidate files reflective of respective property vectors therefor;
generate a representative composite textual description from descriptions associated with candidate files within the threshold distance; and make the representative composite textual description available.
( all of which being addressed in claim 10)
As per claim 25, refer to claim 12
As per claim 26, Sawruk discloses (system of  claim 13), wherein the system intelligence is a server-side component remotely and selectively connected(servers 210 - Fig. 2; para 0047-0048) to a user device over a network.
As per claim 28, Sawruk discloses system according to claim 13, wherein the system intelligence is arranged to:
compute a file vector as an embedding for the source data file;
detect a number of close neighbourneighbor candidate files for which determined distance measures relative to the file vector do not exceed a predefined threshold;
assemble one or more textual descriptions for the candidate files reflective of respective property vectors therefor;
generate a representative composite textual description from descriptions associated with candidate files within the threshold distance; and
make the representative composite textual description available.
( all of which being addressed in claim 10)
As per claim 29, refer to claim 2.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 19-21 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sawruk et al, USPubN: 2018/0341702 (herein Sawruk) in view of Valin, USPubN: 2010/0332404 (herein Valin), Postelnicu et al, USPN: 8,938,089 (herein Postelnicu) and Hamidi et al, USPN: 11,062,413 (herein Hamidi)
As per claims 5-6, Sawruk does not explicitly disclose (method of claim 4), as comprising 	preventing upload of the source data file when the descriptor or code indicates content in the source data file is inappropriate for at least one of access or publication;
generating a report identifying a point of origin or user identity for the source file.
	Sawruk discloses QR code and audio fingerprint to support search and query (para 0156, 0158) as well as key signatures associated with metadata of Music files (see Table 2, para 0060- 0061)
	Digital content such as arts, music file or intellectual property, pictures, animation stored in intelligent database or fingerprinted environment is shown in Valin (para 0001-0003) enabling users video/image file to be linked up for share access (para 0023; Fig. 20B), by way of a cryptographic protective mechanism that permits such sharing, i.e. encryption fingerprint (para 0535-0536) as a certification mechanism to automate sharing, storing, creating or upload, or video streaming (para 0539); hence digital encryption by fingerprint mechanism attached to protected environment as a certification means to allow or disallow upload entails a particular encrypted code attached with the protected data to operate as a certification mechanism for preventing or automating upload of content into a storage of intellectual property or multimedia assets.
	Postelnicu also discloses stream ingestion environment where video fingerprints or audio fingerprints are structured via corresponding index stored with the audio/video system (Fig. 1, 3-4), the fingerprints used for comparison for a match associated with a user attempt to upload (col. 3 li. 20-38), whereby to prevent undesirable or duplicate upload of a content (col. 7, li, 22-31; Fig. 5) that is already exists and copyrighted within the protected environment; hence digital encrypting attached with protected/stored assets and used to prevent duplicate upload of a existed content is recognized.
	Fraud detection strategies using device information or device characteristic matching such as fingerprint to identify whether a individual device is a fraud is shown in Hamidi’s fraud report analysis (see Abstract; col. 5 li. 65 to col. 6 li. 9), where responsive thereto, a fraud report (col. 5 Ii. 1-36) is generated to identify the individual or account involved with the fraud, and to support remediating process or reconfiguring further fraud detection settings (see claim 1, pg. 12).
	Therefore, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement audio/image database or repository so that fingerprint associated with audio/video content implements a particular encrypted descriptor or code
which can be integrated with the protection or certification mechanism - as shown in Valin - including preventing upload of the source data file when the descriptor or code underlying this fingerprint - as in Postelnicu mechanism - indicates content in the source data file is inappropriate for at least one of access, an upload for publication - as in Valin; and generating of a fingerprint setting as in Hamidi - based report identifying a point of origin or user identity (for the source file upload); because
	fingerprint mechanism relying of cryptographic certifying whether a device source or individual identification or credentials match with the particularly encrypted code of the fingerprint and based on a mismatch, protected assets can benefit from direct fingerprint effect of averting infringement by intruder or unauthorized attempt to import or upload unpermitted data into the fingerprint storage or repository of fingerprinted assets (audio/video, media content database), and fingerprint-based report responsive to detection of one such external source of infringement or fraudulent attempts would not only consolidate cause of the fraud or pinpoint origin of the fraudulent attempt, identify the device culpritt (user duplicate uploading) but would also enable expedite corrective measures to be taken or modifications to be made to the alert detection settings.
As per claims 19-20, Sawruk discloses (system according to claim 13), wherein the system intelligence is arranged to 
prevent upload of the source data file when the descriptor or code indicates content in the source file is inappropriate for circulation or publication;
generate a report identifying at least one of: a point of origin of the source file, and a user identify for the source file. 
(refer to rationale in claims 5-6 from above)
As per claim 21, Sawruk does not explicitly disclose (system of claim 13) , wherein the database is remote to a user device arranged to upload the source data file.
	Nevertheless, provision of protection for a inappropriate user attempt to upload data into a repository entails a database of music/video assets disposed remote from an user; such that, based on the the teachings by Valin and Postelnicu associated with rationale set forth in claim 19, to preclude such attempt from affecting the non-duplicated versioning and normalization of data protected under the repository administration software, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement database of music and video assets in Sawruk so that the database is disposed remote from regular users but equipped with integrated protection software or fingerprint mechanism (as set forth in rationale of claim 19), where operational configuration of remotely disposed database would be made so that undesireable attempts by remote devices/users to access, upload or alter the stored assets would be subjected to protection layers or authorization techniques such as cryptographic certification mechanism for the attempts to be accordingly permitted or rejected, the rejection thereby being duly reported for corrective measures as set forth with the rationale of claim 19.
Claims 7-9, 22-23, 27 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sawruk et al, USPubN: 2018/0341702 (herein Sawruk) in view of Zadorojniy et al, USPubN: 2021/0004421 (herein Zadorojniy)
As per claim 7, Sawruk discloses (method of claim 1), further comprising:
	supplying candidate files on the list (e.g. lyrics 552 ... may be obtained ... from structure sheet music data ... extraction process ... puts this all ... into a single document ... semantic embedding within the extracted lyrics ... adds ... to a list of unique elements ... are input to an algorithm - para 0102-0103) to a predictor (neural network ... probabilistic model - para 0103).
	However, Sawruk does not explicitly disclose
	(i) a predictor arranged to refine the recommendation;
(ii) inputting at least one of user data and media information relating to content into the predictor; and generating a revised list of candidate data files having regard to the list and the user data and/or media information.
As for (i).
	Filtering of compositions per a given user profile per Sawruk approach entails sorting of compositions and appropriate list of instruments for each composition or type (para 0164-0165) that further selection by the user on basis of relevance to profile and similarity. Further, originally pre- arranged content embedding (lyrics 552) from previous similarity analysis or classifier algorithms to be trimmed into another list (para 0102-0103) made available to a user for additional recognition or regrouping by neural network or ML algorithms (para 0073; machine learning, predict - para 0010; para 0065, used to predict - para 0067) in Sawruk entails refinement of composition and lyrics grouping via subsequent neural network (analytic, classifier) execution (*) to consolidate arrangement from a previous similarity heuristic process. Hence use of a neural network on the stead of a given user, to refine classification results from preprocessed embedding per previous classifier or similarity analytics is recognized.
	As for (ii),
	Provision of an instrument list to a user for the latter to revise and reselecting its scope is shown in Sawruk’s approach to match compositions (media information) in line with the user profile and corresponding instruments deemed available in types for rendering the selected compositions (para 0164-0165); hence revising a list on basis of user profile and historical preferences on media information is recognized.
	Zadorojniy recommendation of music/video products (para 0018, 0024) is shown as having personalized recommendation interface where intial item selection (para 0034; list of items, user
reviews - para 0023) and relevant training of the initial recommendation data is reinforced by deeper learning model (see Abstract) using domain knowledge, user profile and items list (list of items, feature vector - para 0033), the interface receiving additional user input (user profile, interests, preferences - para 0034) to generate a final list (Fig. 2-3); e.g. the reinforcement learning (DRL) effectuating exploration returning a ranked list. Hence, user reviews or ranking associated with rendering a (music/video product) list by a recommendation interface for (predictor-based) training rearrangement added with user profile (over items from previous domain knowledge training) to enable a subsequent deeper learning to reinforce the semantic quality of an initial recommendation list is recognized.
	Therefore, based on weight of user preferences, historical selection and profile over state of a recommendation list as set forth in Sawruk’s filtering approach and sheet music list adjusting thereof, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the user interface and presentation of recommendation in Sawruk so that the interface is configured for inputting at least one of user data and media information relating to content into a predictor heuristics such as classifier by neural learning as per (*) from above; thereby to generate a revised list of candidate data files having regard to the list and the user data - as per user profile reinforced into Zaodorojniy’s DRL approach - and/or media information; i.e. the predictor configured for refining the initial recommendation - as per Zadorojniy follow-up learning and yielding of a final list; because
	user interface for presenting an initial recommendation list of music/video elements in terms of their previous analytics, semantinc arrangement or classifier grouping most likely represents a raw set of files that are irrespective of the user profile or historical preferences, such that by enabling the recommendation UI with capability to incorporate additional information, or user input such as user
profile or preferences, or trimming or expanding effect of a initial list, the rearranged effect on the initial list can be in proper format to be passed for additional learning (neural network predictor) or classification heuristics, which would be able to train said preliminary arrangement into a set of learning with which to derive a reinforced list whose applicability and usability as revised and refined via stages of the training would necessarily suit with past experiences, and comply with artistic preferences and/or access privileges of the very user being presented with the intial set of recommended data.
As per claim 8, Sawruk discloses (method of claim 1), further comprising:
supplying candidate files on the list to a predictor arranged to refine the recommendation;
inputting at least one of user data and media information relating to content into the predictor; and
generating a revised list of candidate data files having regard to the list and the user data and/or media information.
( all of which being addressed in claim 7 from above)
As per claim 9, Sawruk discloses method of claim 7, wherein the predictor operates on the basis of one of
a predictive model (algorighms to obtain better predictive performance - para 0065; para 0073 - refer to rationale in claim 7);
a reinforcement learning “RL” algorithm (DRL by Zadorojniy in claim 7); and
a heuristic processing function.
As per claims 22-23, Sawruk discloses (system according to claim 13), further comprising a predictor arranged to refine the recommendation, wherein the predictor has:
a first input responsive to candidate data files on the list; and at least a second input responsive to at least one of user data and media information relating to content; and wherein the predictor is arranged to generate a revised list of candidate data files having regard to the list and the user data and/or media information;
wherein the predictor operates on the basis of one of:
a predictive model; a reinforcement learning “RL” algorithm; and a heuristic processing function.
( all of which being addressed in claims 7-8, 9 from above)
As per claim 27, Sawruk discloses system according to claim 13, further comprising a predictor arranged to refine the recommendation, wherein the predictor has:
a first input responsive to candidate data files on the list; and
at least a second input responsive to at least one of user data and media information relating to content; and wherein
the predictor is arranged to generate a revised list of candidate data files having regard to the list and the user data and/or media information.
( all of which being addressed in claim 8 or 22)
(Potential) Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be (pending resolution of the claims rejection) allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims,  the subject matter being objected to as following.
(claim 16) processing system of claim 13, wherein:
the ANN compares a subjectively-derived semantic vector against a property space vector, the subjectively-derived semantic vector being generated independently of the property space vector, the ANN correlating quantified semantic dissimilarity measures for the subjectively-derived semantic vector, which describes content in semantic space for each of a first data file and also a different second data file, with related property separation distances for the property space vector, which is provided in property space and which describes measurable signal quality extracted for respective content of both the first data file and the different second data file, to provide an output that is adapted, over time, to align a result in property space to a result in semantic space, and
wherein the ANN is configured, during adaptation of weights in the ANN, to value semantic dissimilarity measures over measurable properties and such that the ANN is configured to map pairwise similarity/dissimilarity in property space for the first data file and the second data file towards corresponding pairwise semantic similarity/dissimilarity in semantic space for the first data file and the second data file thereby to configure a system, in identifying and quantifying similarity or dissimilarity in audio or image-based content, to output a measure of similarity between said content of said first data file relative to content in said second data file, and
the subjectively-derived semantic vector is derived using natural language processing (NLP) of 
a text description of content for each of the first data file and the different second data file.
Response to Arguments
Applicant's arguments filed 8/19/22 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that Sawruk does not make use subjective input and pairwise comparison of semantic using an ANN to resolve distance separation in the property embedding space (Applicant's Remarks pg 13-14)
	Machine learning via use of vectors (para 0076) constituing a property space associated with the training in Sawruk is for a correlation context performed via machine learning (or predictive model or ANN) by which similarity determination from the model outcome is based on evaluation on distance separation among the candidate vectors and this is evidenced the fact that vector data is output from a neural network execution (para 0082; para 0078; para 0091) according to which, generated set of vector are correlated in pair to determine semantic closiness to what is constituting the expected output, where the similarity or dissimilarity determination from this action relies on pairwise mapping within the semantic space formed by the vector files considered by pairs (see para 0093-0097, 0103-0104), in the sense that vectors per the pairwise approach are separated in terms of vectors that are close and vectors that far apart (para 0076, 0098) which is being part of the assessement reflected from the distance measurement in the property space formed by the vectors, where similarity of a candidate file per its corresponding property vector submitted into the ANN with a reference semantic (source file property) can be recommended as part of a file list, each having semantic or content close to the source file corresponding vector, whose semantic and content properties form the basis for the training and similarity mapping (para 0067-0069)
	The ANN and pairwise comparing in Sawruk has met the language of claim 3, now incorporated in claim 1; i.e. the Applicant’s assertion deemed largely non-persuasive.
(B)	Applicants have submitted that the combination of other references are deficient(Applicant's Remarks bottom pg. 14) for the same reason as that exhibited in Sawruk in regard to the ANN, the file vector, the plural property vectors and the pairwise semantic similarity mapping in the property space of the ANN training context.  The references just mentioned are proffered to support obviousness of specific claim features, and none of which relate exactly to vector-similarity ANN and pairwise mapping as raised by Applicants from above.  Thus, Applicant allegation is deemed largely off-target.
	In all, the claims stand rejected as set forth above in the current Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

Septembre 02, 2022